El Juez Asociado Sr. del Tobo,
emitió la opinión del tribunal.
Pin el registro de la propiedad de San Juan, Sección Pri-mera, se encuentra inscrita a favor de Salvador Baví Durall la casa No. 12 de la calle de la Tanca de esta ciudad de San Juan. El señor Baví Durall murió en Barcelona, España, el 20 de septiembre de 1915 y su viuda, la recurrente Rosa Bracons y Vidal, solicitó que el dominio de la indicada casa *754se inscribiera a sn favor por ser ella la; heredera universal de sn marido.
A tal efecto la señora Bracons presentó en el registro "el testamento otorgado por sn esposo en Barcelona el 18 de julio de 1907, bajo el cual murió; la partida de defunción del mismo; la partida de defunción de Salvador Baví y Bra-cons, fallecido en Barcelona el 2 de marzo de 1915, y una consulta evacuada por el abogado del Ilustre Colegio de Barcelona Victorino Bisbal, relativa a los derechos de la señora Bracons.
Del testamento aparece que el dicho señor Baví y Durad declaró que era catalán y, por tanto, que la sucesión de sus bienes debía regularse por,1a legislación catalana; que legaba a su hijo Salvador Baví Bracons y a los -demás que pudiera tener en el momento de su muerte, la cantidad que en con-cepto de legítima les correspondiera, y que de todos sus res-tantes bienes, muebles e inmuebles, derechos y acciones pre-sentes y futuros, tanto de los radicados en España como de los que poseyera en Puerto Bieo, o en cualquier otro punto, nombraba su heredera universal a su esposa Rosa Bracons y Vidal la cual podría disponer de dicha herencia a sus libres voluntades. Y la consulta, después de una exposición de los hechos y del derecho aplicable en vigor en Cataluña, Es-paña, contiene las siguientes conclusiones:
"A. Que la herencia de D. Salvador Baví y Durall, ha de regu-larse por la legislación foral de Cataluña. B. Que el testamento por dicho señor otorgado ante notario público y dos testigos llama-dos y rogados, es perfectamente válido. C. Que el hijo del testa-dor, habiéndole premuerto sin dejar sucesión, no pudo transmitir derecho alguno. D. Que si el hijo hubiese poseído bienes, sería here-dera ab-intestato suya universal, su madre Doña Rosa Bracons. E. Que esta señora, sin intervención alguna, como heredera puede dis-poner libremente de los bienes de su esposo, y F. Que el derecho de la interesada merece el amparo de la legislación de cualquier país en que radiquen inmuebles de la herencia, haciéndose las inscripciones pro-cedentes en los Registros de la Propiedad.”
*755El registrador verificó la inscripción solicitada sólo en cuanto a la tercera parte de la casa en cuestión y la negó en cuanto a las dos. terceras partes restantes por los siguien-tes fundamentos:
“1. Que el causante legó a su hijo Don Salvador Baví Bracons y a los demás que tuviera la cantidad que en concepto de legítima le correspondiera sobre sus bienes, cuyo legado de legítima, por la muerte del legatario antes que la del testador, quedó sin efecto. 2. Que tratándose de testamento otorgado por un extranjero en su país, en el que se trasmiten bienes inmuebles radicados en esta isla, es de aplicación el artículo 10 del Código Civil vigente; y debe regularse la cuantía de los derechos sucesorios de la heredera Doña Rosa Bra-cons y Vidal con arreglo a las prescripciones de este código: deter-minada conforme al mismo la legítima correspondiente al hijo pre-muerto como ascendente a las dos terceras partes de la herencia, resta sólo para la heredera instituida la tercera parte de la finca, que es la de libre disposición, según dicho texto; ’ ’
Y contra esa calificación del registrador, se interpuso el presente recurso gubernativo en el que tanto la recurrente como el recurrido lian presentado amplios alegatos soste-niendo sus respectivas opiniones.
Todo se reduce en este caso a la decisión de una cuestión fundamental, a saber: cuál es la ley reguladora, la ele Cata-luña, o la de Puerto Bico.
Si es la de Cataluña, entonces tiene razón la recurrente, pues como'dice el distinguido abogado barcelonés.Sr. Bisbal:
“Por el derecho civil español, puede uno morir en parte testado y en parte intestado; rigiendo entonces para un legado no aceptado o no podido aceptar, las reglas del ab-intestato, pero en el Principado de Cataluña, en esta materia, está vigente el derecho romano, que informaba Las Partidas en las Leyes III y 33, Tit. IX, Partida 6, sujetándose el derecho de acrecer a la regla siguiente: Hace aumen-tar a los herederos y legatarios la porción que dejó vacante el cohe-redero y el colegatario que no llega a la herencia o legado — Digesto, Tit. II, Lib. VII, y Código Justiniano, De caducis tollendis, Tit. LI, Lib. VI.
“Y, como quiera que ‘por la institución de heredero se difiere la totalidad de la herencia al heredero o herederos nombrados, aunque *756se les baya dejado solamente una parte o cosa cierta de la misma (Instit. par. 5 de hered. ins. tit. 14, lib. 2 Ls. 7 y 62, D. de div. reg. jur. tit. 17, lib. 50, L. 1, par. 4, D. de hered. inst. tit. 5, lib. 28), de ahí que D. Salvador Baví al instituir heredera a su esposa de toda la herencia menos la parte legítima correspondiente al hijo, por no haber llegado éste a tomar su parte, debe entenderse que la totali-dad de la herencia ha pasado a ser de la esposa del testador, madre del hijo que no llegó a tener derecho a parte indivisa de los bienes. ’ ’
Mas, si es la legislación vigente en Puerto Bico la que debe aplicarse, entonces tendremos que estar conformes con el registrador, pues en verdad con el solo testamento y las partidas de defunción indicadas, no podía dicho funcionario inscribir la trasmisión completa del dominio de la casa de que se trata a favor de la recurrente. Es un caso para ser decidido previamente por las cortes. Puede que la decisión de éstas reconozca los derechos de la señora Bracons a la totalidad de la herencia. Pudiera resultar que existieran otros herederos.
No hace mucho tiempo esta Corte Suprema, por medio de su Juez Asociado señor Hutchison, emitió una opinión en el caso de Colón et al. v. El Registrador de Aguadilla, 22 D. P. R. 369, que decide, a nuestro juicio, la cuestión envuelta en el sentido de ser la lejr de Puerto Eico la que debe aplicarse.
El artículo 10 del Código Civil antiguo, de origen espa-ñol, leía como sigue:
“Art. 10. — Los bienes muebles están sujetos a la ley de la nación del propietario; los bienes inmuebles, a las leyes del país en que están sitos.
“Sin embargo, las sucesiones legítimas y las testamentarias, así respecto al orden de suceder como a la cuantía de los derechos suce-sorios y a la validez intrínseca de sus disposiciones, se regularán por la ley nacional de la persona de cuya sucesión se trate, cualesquiera que sean la naturaleza de los bienes y el país en que se encuentren.
“Los vizcaínos, aunque residan en las villas, seguirán sometidos, en cuanto a los bienes que posean en la tierra llana, a la ley 15, tit. 20, del Fuero de Vizcaya. ”
Y el mismo artículo, tal como quedó reformado por la *757Asamblea Legislativa de Puerto Eico desde el año de 1902, se limita a consignar:
“Los bienes muebles están sujetos a la ley de la nación del pro-pietario ; los bienes inmuebles, a las leyes del país en que están sitos. ’ ’
La razón del cambio se expresa así por la Comisión Codi-ficadora que preparó el proyecto del Códig’o Civil Eevisado, sometido a la Asamblea:
“La reforma más importante hecha al Título Preliminar del Có-digo ha sido la relativa a restringir la doctrina de los estatutos personal y real, tomando en cuenta y aplicando el principio general del derecho civil americano de que los derechos respecto de los bienes inmuebles han de regularse totalmente, así en cuanto a la contrata-ción como en cuanto a los derechos hereditarios, por la ley del país en que están sitos.”
Basándose en tales antecedentes y después de citar otras disposiciones legales aplicables al caso concreto que allí se discutía, y de invocar la opinión de tratadistas distinguidos y las decisiones de esta misma Corte Suprema en los casos de Cruz v. Domínguez, 8 D. P. R. 580, y Amadeo v. El Registrador, 3 D. P. R. 141 (2a. ed.), esta corte trazó su línea de conducta con toda claridad, optando por aplicar en Puerto Eico íntegramente la teoría americana, esto es, que la lex reí sitae es la norma que debe seguirse al determinar la capa-cidad legal de las partes en transacciones sobre bienes inmue-bles. Véase el caso de Colón, supra.
Pero se sostiene por la parte recurrente que la Legisla-tura de Puerto Eico no tenía facultades para variar la ley en cuanto pudiera referirse a extranjeros españoles, por te-ner éstos garantidos sus derechos en el párrafo primero del Artículo IX del Tratado de París, que, copiado a la letra, dice como sigue:
“Los súbditos españoles, naturales de la Península, residentes en el territorio cuya soberanía España renuncia o cede por el presente tratado, podrán permanecer en dicho territorio o marcharse de él, *758conservando en uno u otro caso todos sus derechos de propiedad, con inclusión del derecho de vender o disponer de tal propiedad o de sus productos; y además tendrán el derecho de ejercer su industria, co-mercio o profesión, sujetándose a este respecto a las leyes que sean aplicables a los demás extranjeros. En el caso de que permanezcan en el territorio, podrán conservar su nacionalidad española, haciendo ante una oficina de registro, dentro de un año después del cambio de ratificaciones de ese tratado, una declaración de su propósito de conservar dicha nacionalidad: a falta de esta declaración, se consi-derará que han renunciado dicha nacionalidad y adoptado la del terri-torio en el cual pueden residir.”
Dejando a un lado lá cuestión de si la recurrente tiene derecho a invocar ese artículo sin haber alegado que el señor Baví Durall residía en Puerto Rico cuando se efectuó el cam-bio de soberanía, procederemos a fijar el alcance del tratado en el particular de que se ha hecho mérito.
El Departamento de la Guerra de los Estados Unidos interpretó el artículo, y su interpretación fue publicada en Puerto Rico para conocimiento y g’obierno de los interesados, incluyéndola en la Orden General No.. 47, de 6 de marzo de 1909. Héla aquí:
“El Artículo IX garantiza a los súbditos españoles el derecho de conservar su nacionalidad española y seguir viviendo en dicho territorio; mantener sus derechos de propiedad y el de ejercer sus industrias, oficios o profesiones, debiendo ejercerse estos derechos con sujeción a las leyes del país que se apliquen a los demás extranjeros.”
El tratado en este respecto aplicó al caso de Puerto Rico la bien establecida regla de derecho internacional de que “la división de un imperio o la anexión de territorio no afecta a los derechos adquiridos de propiedad, y por lo tanto un ciudadano de un país que posee tierras en la parte del país que se ha separado de la madre patria, retiene su derecho a enajenar la tierra y trasmitirla a sus herederos aunque éstos sean también extranjeros en el nuevo país,” 1 R. C. L. 809; 31 L. R. A. 181, nota; Airhart v. Massieu, 98 U. S. 491.
*759Ahora bien, ¿el reconocimiento a los españoles de todos sns derechos de propiedad, con inclusión del de vender o dis-poner de sns bienes y de sns productos, implica que la Legis-latura de Puerto Rico, creada por el Congreso de los Esta-dos Unidos no pueda dictar leyes regulando el ejercicio de los derechos reconocidos?
En manera alguna, a nuestro juicio. Los españoles no adquirieron un privilegio extraordinario en este sentido. La actuación de ambos gobiernos fue la justa y procedente en tales casos. España sabía que dejaba en Puerto Rico miles de súbditos dueños de cuantiosos bienes y obtuvo que se les garantizara expresamente el pleno ejercicio de sus derechos de propiedad, pero no podía obtener ni obtuvo que ese ejer-cicio continuara regulándose por ella y no por la nueva sobe-ranía.
Regular el ejercicio de un derecho, no es desconocer su existencia. Al contrario. De ahí que aplicar a .los súbdi-tos españoles que poseen bienes inmuebles en Puerto Rico la regia que se aplica a los franceses e ingleses que se encuen-tren en tal caso y a los mismos puertorriqueños y america-nos, no sea violar la garantía solemne del tratado. Aquello que la legislatura del país consideró bueno para los natura-les de la isla, debe considerarse bueno también para los ex-tranjeros. Debemos presumir que las Asambleas legislan para fomentar el bien y el progreso de los pueblos que las eli-gen o en los cuales funcionan.
Por virtud de todo lo expuesto, opinamos que debe con-firmarse la nota recurrida.

Confirmada la nota recurrida.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison.